DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5-6, 9-10, 13-14, and 17 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Shoenberger (U.S. Patent Application Publication 2016/0339622).  Regarding Claims 1 and 10, Shoenberger shows the apparatus and method for forming plastic material preforms into plastic material containers (Abstract), the apparatus having a transport device configured to transport the plastic material preforms along a predetermined transport path, wherein this transport device comprises a plurality of transport devices, a heating device configured to heat the plastic material preforms, and a forming device which is arranged along the transport path of the plastic material preforms after the heating device, wherein the apparatus comprises a first transport device configured to feed the plastic material preforms individually to the heating device, wherein the heating device comprises a second transport device configured to transport the plastic material preforms during their heating (Claim 1), wherein the first transport device comprises a first drive device and the second transport device comprises a second drive device, and wherein the first drive device and the second drive device are controllable independently of each other (0039, 0064, 0085; Claim 2), wherein the first transport device is configured to be driven at a different speed with respect to the second transport device (Claim 2) and wherein the first transport device configured to be stopped while the second transport is in continued operation (0039, 0064, 0085; Claim 2).
Regarding Claim 2, Shoenberger shows the apparatus of claim 1 above, including one wherein the first transport device is designed as a separating device which is configured to separate successive plastic preforms (Claim 3).
Regarding Claims 5 and 13, Shoenberger shows the apparatus of claims 1 and 2 above, including one wherein the apparatus has a feed device configured to feed the plastic material preforms (0083).
Regarding Claims 6 and 14, Shoenberger shows the apparatus of claims 1 and 2 above, including one wherein the heating device comprises at least one heating device which is arranged along the transport path of the plastic material preforms (0095).
Regarding Claims 9 and 17, Shoenberger shows the apparatus of claims 1 and 2 above, including one wherein all transport devices are configured to controlled independently of each other (Claim 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-8 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shoenberger.  Shoenberger shows the apparatus of claims 1 and 2 above, but he does not show an additional (i.e. third) transport device.  However, it would have been obvious to one of ordinary skill in the art to add a duplicative transport device to Shoenberger’s apparatus in order to increase throughput and/or functionality, and because duplication of parts has no patentable significance unless a new and unexpected result is produced (MPEP 2144.04 (VI)(B)).

Response to Arguments
Applicant's arguments filed 17 February 2022 have been fully considered but they are not persuasive.
Applicant contends that Shoenberger does not show a method or apparatus which discloses two devices driven at different transport speeds, in particular wherein one is able to be stopped while the other one continues.  This is not persuasive because, in regards to the apparatus claims, the method of operating the apparatus does not limit the claims as long as the prior art apparatus would be capable of such operating.  The examiner maintains that not only would Shoenberger be capable of such operating, he does disclose such operating method steps as noted above, for example in paragraphs 0039, 0064, 0085, and Claims 1 and 2.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent 5,035,600 to Voss

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA HUSON whose telephone number is (571)272-1198. The examiner can normally be reached M-F 830a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MONICA ANNE HUSON
Primary Examiner
Art Unit 1742



/MONICA A HUSON/Primary Examiner, Art Unit 1742